Citation Nr: 1234706	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for radiation proctitis, secondary to service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania (RO).


FINDING OF FACT

Radiation proctitis was not manifested by complete loss of sphincter control at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for radiation proctitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Prior to the final adjudication of the instant case, the RO's March 2011 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by issuance of a fully compliant notification followed by a 
re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claim was re-adjudicated in the September 2011 Supplemental Statement of the Case.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini, 18 Vet. App. at 120. 

Additionally, the March 2011 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for higher ratings.  Moreover, this letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the July 2010 VA examiner took into account the Veteran's statements and relevant treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Historically, the Veteran served on active duty from January 1966 to December 1968.  In October 2008, the Veteran submitted a claim of entitlement to service connection for prostate cancer.  In a January 2009 rating decision, the RO granted service connection for prostate cancer and assigned an evaluation of 100 percent, effective October 30, 2008.  In December 2009, the RO granted service connection for radiation proctitis as secondary to service-connected prostate cancer, with an evaluation of 60 percent, effective November 14, 2009.  Thereafter, the Veteran perfected an appeal concerning an increased rating for radiation proctitis, and the claim has been certified to the Board for appellate review.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the 
disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

A 10 percent evaluation is warranted for impairment of sphincter control of the rectum and anus when there is constant slight, or occasional moderate leakage.  See 38 C.F.R. § 4.114, Diagnostic Code 7332.  A 30 percent evaluation is warranted for occasional involuntary bowel movements, necessitating the wearing of a pad.  Id.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Id.  A 100 percent evaluation is warranted for complete loss of sphincter control.  Id.

The Veteran underwent radiation treatments for prostate cancer from January 2009 through March 2009.  In April 2009, a VA physician reported that the Veteran's only residual problem from the radiation treatment was an increased frequency of urination, which would resolve.  A September 2009 VA treatment record reveals the Veteran reported bowel and bladder incontinence.

A November 2009 VA examination indicates the Veteran had developed radiation proctitis as a result of the radiation treatment in which he had two to four uncontrolled bowel movements a day associated with bleeding.  There was no renal dysfunction.

The Veteran underwent VA examination in July 2010.  The VA physician found there was no history of renal dysfunction or renal failure.  There was no abdominal or flank tenderness, and the anus and rectal walls were normal.  The Veteran denied anal pruritus or loss of strength.  There was no bowel or bladder impairment.

In written statements, the Veteran asserts he has had complete loss of sphincter control, and therefore, a higher evaluation is warranted for at least certain stages of the appeal.   

However, the competent medical evidence of record does not demonstrate complete loss of sphincter control.  Here, the record indicates that at its most severe, the Veteran's radiation proctitis resulted in two to four uncontrolled bowel movements a day with bleeding.  Consequently, a schedular evaluation of 100 percent for radiation proctitis under Diagnostic Code 7332 is not warranted.  Furthermore, the medical evidence of record does not show that the criteria for a higher rating were more nearly approximated for any portion of the period under review, and thus, staged ratings are not in order.  See Hart, 21 Vet. App. at 509.

The Veteran's statements are competent evidence of his observable symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the competent medical evidence discussed above does not support the Veteran's lay statements that he has experienced complete loss of sphincter control at any time during the pendency of the appeal.  Although bladder and bowel incontinence were noted in September 2009, the record does not demonstrate the Veteran reported complete loss of sphincter control.  The November 2009 VA examination indicates the Veteran had two to four uncontrolled bowel movements a day with bleeding, but does not show complete loss of sphincter control.  Moreover, the July 2010 VA examination does not indicate the Veteran reported complete loss of sphincter control or any other complications regarding his radiation proctitis.  Rather, the anus and rectal walls were deemed normal, the Veteran denied anal pruritus or loss of strength, and there was no reported bowel or bladder impairment.  Additionally, the Veteran has not provided any private treatment records indicating he has sought treatment for symptoms related to radiation proctitis.  As such, the Board finds the more probative evidence of record does not provide for a higher rating in excess of 60 percent for service-connected radiation proctitis under Diagnostic Code 7332.

The Board has also considered whether the Veteran is entitled to an increased evaluation under other pertinent diagnostic codes concerning the digestive system.  Schafrath, 1 Vet. App. at 595.  However, there is no evidence of ulcerative colitis, fistula of the intestine, active peritonitis, stricture of the rectum and anus requiring colostomy, hernia, malignant neoplasms of the digestive system, chronic liver disease, pancreatitis, liver transplant, or hepatitis.  38 C.F.R. § 4.114, Diagnostic Codes 7323-7333, 7339-7354 (2011).

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 60 percent rating inadequate. The Veteran's 
service-connected radiation proctitis is evaluated as a digestive system disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.; see also 38 C.F.R. § 4.114, Diagnostic Code 7332.  At its most severe, the Veteran's radiation proctitis resulted in two to four uncontrolled bowel movements a day with associated bleeding.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences more nearly approximate the disability picture represented by a 60 percent disability rating.  A rating in excess of that is provided for complete loss of sphincter control, but the medical evidence demonstrates that this manifestation is not present in this case.  The criteria for a 60 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.114, Diagnostic Code 7332; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an evaluation in excess of that already assigned throughout the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 60 percent for radiation proctitis is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


